     Case 2:20-cv-13014-GAD-DRG ECF No. 1, PageID.1 Filed 11/10/20 Page 1 of 15


                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION




CARDELL SANDERS, JR.                                )
Plaintiff,                                          )
                                                    ) 4:20-cv- 13014
v.                                                  ) Hon. ______________
                                                    )
GENESEE COUNTY, PAUL WALLACE,                       )
JAY PARKER, JOE LEE, JOHN DOE 1,                    )
SHANA MCCALLUM, SEAN POOLE, and                     )
JOHN DOE 2                                          )

Defendants.

              COMPLAINT FOR CONSTITUTIONAL VIOLATIONS,
                  DECLARATORY RELIEF, INJUNCTIVE
                      RELIEF, AND JURY DEMAND

       Plaintiff Cardell Sanders, Jr. (“Plaintiff”), by and through his attorney, Celeste M.

Dunn, PLC, states for his Complaint as follows:

       1.     This is a civil action arising under 42 U.S.C. § 1983 and common law

avenues of recovery for deprivations of Plaintiff’s constitutional rights against

Defendants and conversion.

       2.     Plaintiff seeks a declaratory judgment that prohibits Defendants from

entering onto the property of Plaintiff, or the property of any other dog owner, for the

purpose of seizing the owners’ dogs in contravention of both Michigan law and the U.S.

Fourth Amendment.

       3.     Plaintiff also seeks preliminary and permanent injunctive prohibiting
   Case 2:20-cv-13014-GAD-DRG ECF No. 1, PageID.2 Filed 11/10/20 Page 2 of 15


Defendants from holding or otherwise possessing Plaintiff’s dogs.



                                     JURISDICTION

      4.       Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331,

1367(a), 1341 and 2201.

                                         VENUE

      5.       Venue is proper under 28 U.S.C. § 1391(b).

      6.       The incidents that give rise to this suit all occurred in Flint, Michigan,

which is situated in Genesee County, Michigan.

      7.       Defendant Genesee County is an agency of a political subdivision of the

State of Michigan acting under color of State law and is a person for purposes of a 42

U.S.C. § 1983 action.

      8.       Defendant Paul Wallace is the former director of the Genesee County

Animal Control (hereinafter “Animal Control”), which is a department of Genesee

County, a political subdivision of the State of Michigan, acting under color of State law

and is a person for purposes of a 42 U.S.C. § 1983 action.

      9.       Defendant Jay Parker is the current director of the Genesee County Animal

Control, which is a department of Genesee County, a political subdivision of the State of

Michigan, acting under color of State law and is a person for purposes of a 42 U.S.C. §

1983 action.

      10.      Defendant Joe Lee is an employee and public safety officer of the Genesee

                                             2
   Case 2:20-cv-13014-GAD-DRG ECF No. 1, PageID.3 Filed 11/10/20 Page 3 of 15


County Animal Control, which is a department of Genesee County, a political

subdivision of the State of Michigan, acting under color of State law and is a person for

purposes of a 42 U.S.C. § 1983 action.

      11.   Defendant John Doe 1 is an employee and public safety officer of the

Genesee County Animal Control, which is a department of Genesee County, a political

subdivision of the State of Michigan, acting under color of State law and is a person for

purposes of a 42 U.S.C. § 1983 action.

      12.   Defendant Shana McCallum is an employee and public safety officer of the

Charter Township of Flint (hereinafter “Flint Township”), a political subdivision of the

State of Michigan, acting under color of State law and is a person for purposes of a 42

U.S.C. § 1983 action.

      13.   Defendant Sean Poole is an employee and public safety officer of the

Charter Township of Flint, a political subdivision of the State of Michigan, acting under

color of State law and is a person for purposes of a 42 U.S.C. § 1983 action.

      14.   Defendant John Doe 2 is an employee and public safety officer of the

Charter Township of Flint, a political subdivision of the State of Michigan, acting under

color of State law and is a person for purposes of a 42 U.S.C. § 1983 action.

                              COLOR OF STATE LAW

      15.   At all times relevant herein, Defendants acted under color of state law.

                             FACTUAL BACKGROUND

      16.   Plaintiff has maintained his residence at 2582 Bertha Avenue, Flint,

                                            3
    Case 2:20-cv-13014-GAD-DRG ECF No. 1, PageID.4 Filed 11/10/20 Page 4 of 15


Michigan during all relevant time related to this action.

      17.    On July 8, 2020, and to the present, Plaintiff is the owner of 5 dogs named

Bud, Heartless, Titan, Samson, and Isis.

      18.    On July 8, 2020, Defendants entered Plaintiff’s property for the stated

purpose of taking Plaintiff’s dogs.

      19.    On that day, Plaintiff arrived at his residence in the early evening to find an

Animal Control vehicle parked in his driveway, along with a Flint Township patrol car

on the street in front of the house next door.

      20.    Defendant McCallum met Plaintiff in the driveway and immediately stated

to him that “we are taking your dogs” and that “we already have the two little dogs”; the

two little dogs names being Bud and Heartless.

      21.    As Plaintiff proceeded to the backyard being the location of Titan, Samson,

and Isis, Defendant McCallum called for backup assistance and several officers came

upon the scene, the exact number is unknown.

      22.    Defendant Lee, Defendant Poole, Defendant Wallace, Defendant John Doe

1, and Defendant John Doe 2, and possibly other officers, took part in what was

described as an “animal pickup” in the Animal Control Incident Report, Incident ID:

11472.

      23.    At one point, Defendant McCallum pulled her gun from its holster

demanding that Plaintiff give them Samson and Isis after Defendants had hit and

dragged Titan to their van.

                                                 4
   Case 2:20-cv-13014-GAD-DRG ECF No. 1, PageID.5 Filed 11/10/20 Page 5 of 15


      24.   At no time during the July 8, 2020 incident at Plaintiff’s residence, or

thereafter, did any of the Defendants produce a warrant or a citation to Plaintiff, even

after Plaintiff asked to see a warrant, citation, or other paperwork.

      25.   On July 9, 2020, the next day, Plaintiff went to the Animal Control shelter

where he was advised by Defendant Wallace that he could neither see his dogs nor

could they be released to him until the Flint Township police released them.

      26.    Following on that same day, July 9, 2020, Plaintiff went to the Flint

Township police station to inquire about his dogs at which time he was advised that the

dogs could not be released as they were waiting on the prosecutor and investigator.

      27.   Plaintiff then returned to the Animal Control shelter on that same day to get

his dogs and he was told by Defendant Wallace that he was not getting his dogs back

and with the assistance of other unknown officers was forced to leave the premises and

ordered not to come back.

      30.   On October 2, 2020, Plaintiff again appeared at the Animal Control shelter

to pick up his dogs where he was told by two unknown officers (1) they could not

release the dogs until a court releases them, and (2), that they decided to euthanize

Plaintiff’s dog Bud as he allegedly had heartworm.

      31.   At the filing of this action, Defendant Genesee County has not released

Plaintiff’s four remaining dogs to him.

      32.   “Every person who, under color of any statute, ordinance, regulation,

custom, or usage, of any State...subjects, or causes to be subjected, any citizen of the

                                             5
    Case 2:20-cv-13014-GAD-DRG ECF No. 1, PageID.6 Filed 11/10/20 Page 6 of 15


United States or other person within the jurisdiction thereof to the deprivation of any

rights, privileges, or immunities secured by the Constitution and laws, shall be liable to

the party injured in an action at law, suit in equity, or other proper proceeding for

redress.” 42 U.S.C. Sect. 1983.

                                        COUNT I
                            VIOLATION OF CIVIL RIGHTS
                     42 U.S.C. § 1983 AND FOURTH AMENDMENT

          33.   Plaintiff re-alleges all of the preceding paragraphs as if set forth fully

herein.

          34.   The Fourth Amendment of the United States Constitution, U.S. Const.

amend. IV, prohibits the government from unreasonably seizing or destroying or seizing

a citizen’s property. “A ‘seizure’ of property occurs when there is some meaningful

interference with an individual’s possessory interests in that property.” United States v.

Jacobsen, 466 U.S. 109, 113 (1984).

      35.       “[T]here is a constitutional right under the Fourth Amendment to not have

one's dog unreasonably seized.” Brown v. Battle Creek Police Department, 844 F.3d

556, 566 (6th Cir. 2016). It is settled law, negating any qualified immunity, that the

owners of dogs, even unlicensed ones, are entitled to constitutional and fourth

amendment protections as they retain a property interest in the dogs. Smith v Detroit, et

al, 751 Fed. Appx. 691, 696 (2018).

      36.       "The destruction of property by state officials poses as much of a threat, if

not more, to people's right to be 'secure . . . in their effects' as does the physical taking of

                                               6
   Case 2:20-cv-13014-GAD-DRG ECF No. 1, PageID.7 Filed 11/10/20 Page 7 of 15


them." Fuller v. Vines, 36 F.3d 65, 68 (9th Cir. 1994), overruled on other grounds,

Robinson v. Solano County, 278 F.3d 1007, 1013 (9th Cir. 2002) (citation omitted).

      37.    "The killing of [a] dog is a destruction recognized as a seizure under the

Fourth Amendment" and can constitute a cognizable claim under § 1983. Id.

      38.    Dogs are more than just a personal effect. San Jose Charter of the Hells

Angels Motorcycle Club v. City of San Jose, 402 F.3d 962, 975 (9th Cir. 2005) (holding

that defendant police’s shooting of plaintiff’s dogs was an unreasonable seizure).

      39.    The emotional attachment to a family’s dog is not comparable to a

possessory interest in furniture. Id.

      40.    Plaintiff’s Fourth Amendment interests involved are substantial because

"the bond between a dog owner and his pet can be strong and enduring," and Plaintiff

thinks of his dogs “in terms of an emotional relationship, rather than a property

relationship." Altman v. City of High Point, N.C., 330 F.3d 194, 205 (4th Cir. 2003).

      41.    Defendants' acts described herein were, and continue to be, objectively

unreasonable.

      42.    Defendants’ actions have resulted in the death of Plaintiff’s dog Bud by

way of its decision to euthanize.

      43.    Defendants continue the seizure with the apparent intent of permanently

depriving Plaintiff of his dogs Heartless, Titan, Samson and Isis.

      44.    Indeed, Defendants’ acts described herein both individually and collectively

were and are intentional, grossly negligent, and/or amount to reckless or callous

                                            7
    Case 2:20-cv-13014-GAD-DRG ECF No. 1, PageID.8 Filed 11/10/20 Page 8 of 15


indifference to Plaintiff’s constitutional rights.

      45.    Defendants’ actions are unreasonable under the totality of the circumstances

and therefore constitute an unreasonable seizure under the Fourth Amendment. The

Fourth Amendment violations continue to this day.

      46.    No governmental interest justifies the intrusion and deprivation of

Plaintiff’s dogs involved in this case.

      47.    The right to possess a dog is clearly established. Lesher v. Reed, 12 F.3d

148, 150-51 (8th Cir. 1994).

      48.    As a direct and proximate cause of Defendants' unlawful seizure of

Plaintiff’s dogs, including the euthanasia of his dog Bud, Plaintiff has suffered and

continues to suffer damages, including mental pain and anguish that flow naturally from

the constitutional violations. Moreno v. Hughes, 2016 U.S. Dist. 5697 (E.D. Mich. Jan.

19, 2016) (holding that mental anguish and suffering damages are recoverable under the

Civil Rights Act where police officers violate the Fourth Amendment by unreasonably

shooting plaintiff’s dog).

                                     Compensatory Damages

       49. Under 42 U.S.C. § 1983 Plaintiff is entitled to an award of compensatory

damages.

                                     Punitive Damages

      50.    Defendants' actions were reckless; showed and continue to show callous

indifference toward the rights of Plaintiff; and were taken in the face of a perceived risk

                                               8
    Case 2:20-cv-13014-GAD-DRG ECF No. 1, PageID.9 Filed 11/10/20 Page 9 of 15


that the actions would violate federal law.

      51.      Plaintiff is entitled to an award of punitive damages against Defendant, in

order to punish them and to deter others.

                                       Attorney’s Fees

      52.      Under 42 U.S.C. § 1988 if Plaintiff is the prevailing party in this litigation,

then he will be entitled to receive an award of reasonable attorney’s fees, non-taxable

expenses and costs.

      WHEREFORE, Plaintiff requests the injunctive and declaratory relief describe

herein, compensatory damages in a fair and reasonable amount, for punitive damages,

for reasonable attorney’s fees, for non-taxable expenses, for costs, and Plaintiff prays for

such other relief as may be just under the circumstances and consistent with the purpose

of 42 U.S.C. § 1983.

                                     COUNT II
                           VIOLATION OF CIVIL RIGHTS
                 42 U.S.C. § 1983 AND FOURTEENTH AMENDMENT
                            PROCEDURAL DUE PROCESS

       53.     Plaintiff re-alleges all of the preceding paragraphs as if set forth fully

herein.

          54. The Fourteenth Amendment provides “nor shall any state deprive any

person of life, liberty or property, without due process of law.” U.S. Const. amend.

XIV, sect. 1, cl. 3.

          55. To establish a procedural due process claim under 42 U.S.C. Sect. 1983, a

plaintiff must show that (1) it had a life, liberty, or property interest protected by the
                                               9
  Case 2:20-cv-13014-GAD-DRG ECF No. 1, PageID.10 Filed 11/10/20 Page 10 of 15


Due Process Clause; (2) it was deprived of this protected interest; and (3) the state did

not afford it adequate procedural rights. See Daily Servs., LLC v. Valentino, 756 F.2d

893, 904 (CA6 2014).

       56.   Plaintiff has a protected property interest in his dogs. MCL 287.286a; MCL

287.321, et seq., Brown, supra., Smith, supra.

       57.   Plaintiff's protected property interest in his dogs has been, and is being,

denied due to the unlawful seizure.

       58.   Plaintiff seeks to protect his Procedural Due Process Rights which

Defendants continue to deprive him of same.          There is no other procedural remedy

offered to Plaintiff to achieve the release of the dogs.

      59.    Therefore, Plaintiff has a constitutionally protected interest that is being

affected as a direct and proximate cause of Defendants' actions of seizing the dogs. As a

direct and proximate cause of Defendants' actions, Plaintiff has been and continues to be

damaged.

                                 Compensatory Damages

       60. Under 42 U.S.C. § 1983 Plaintiff is entitled to an award of compensatory

damages.
                                    Punitive Damages

      61.    Defendants’ actions were reckless; showed and continue to show callous

indifference toward the rights of Plaintiff; and were taken in the face of a perceived risk

that the actions would violate federal law.

      62.    Plaintiff is entitled to an award of punitive damages against Defendants, in
                                              10
  Case 2:20-cv-13014-GAD-DRG ECF No. 1, PageID.11 Filed 11/10/20 Page 11 of 15


order to punish them and to deter others.

                                      Attorney’s Fees

      63.    Under 42 U.S.C. § 1988 if Plaintiff is the prevailing party in this litigation,

then he will be entitled to receive an award of reasonable attorney’s fees, non-taxable

expenses and costs.

      WHEREFORE, Plaintiff requests the injunctive and declaratory relief describe

herein, compensatory damages in a fair and reasonable amount, for punitive damages,

for reasonable attorney’s fees, for and non-taxable expenses, for costs, and Plaintiff

prays for such other relief as may be just under the circumstances and consistent with

the purpose of 42 U.S.C. § 1983.

                                   COUNT III
                         VIOLATION OF CIVIL RIGHTS
               42 U.S.C. § 1983 AND FOURTEENTH AMENDMENT
                          SUBSTANTIVE DUE PROCESS

      64.    Plaintiff re-alleges all of the preceding paragraphs as if set forth fully

herein.

      65.    The Due Process Clause of the Fourteenth Amendment to the U.S.

Constitution provides that no State can “deprive any person of life, liberty or property,

without due process of law.” U.S. Const. amend. XIV, sect. 1, cl.3.

      66.    The substantive component of the Due Process Clause prohibits

government from taking action that “shocks the conscience” or “interferes with rights

implicit in the concept of ordered liberty.” United States v Salerno, 481 U.S. 739, 746

(1987).
                                             11
  Case 2:20-cv-13014-GAD-DRG ECF No. 1, PageID.12 Filed 11/10/20 Page 12 of 15


      67.    Plaintiff has a protected property interest in his dogs.

      68.    Defendants have been on notice of Plaintiff's property interest, and

Defendants’ actions resulted in the seizure of his dogs.

      69.    Defendants’ actions shocks the conscience and interferes with Plaintiff's

deeply-rooted property rights as they continue every day to violate his rights as outlined

in the General Allegations and each of the Counts of this Complaint, which are

incorporated into this Paragraph by reference.

      70.    There is no compelling governmental interest achieved by the continual

denial of due process nor is there any rational basis to deprive Plaintiff of his property

interest without affording him due process.

      71.    Defendants’ actions are a direct and proximate cause of the violation of

substantive due process. As a direct and proximate cause of these actions, Plaintiff has

been damaged.

                                 Compensatory Damages

       72. Under 42 U.S.C. § 1983 Plaintiff is entitled to an award of compensatory

damages.
                                    Punitive Damages

      73.    Defendants’ actions were reckless; showed and continue to show callous

indifference toward the rights of Plaintiff; and were taken in the face of a perceived risk

that the actions would violate federal law.

      74.    Plaintiff is entitled to an award of punitive damages against Defendant, in

order to punish them and to deter others.
                                              12
   Case 2:20-cv-13014-GAD-DRG ECF No. 1, PageID.13 Filed 11/10/20 Page 13 of 15


                                      Attorney’s Fees

       75.   Under 42 U.S.C. § 1988 if Plaintiff is the prevailing party in this litigation,

then he will be entitled to receive an award of reasonable attorney’s fees, non-taxable

expenses and costs.

       WHEREFORE, Plaintiff requests the injunctive and declaratory relief describe

herein, compensatory damages in a fair and reasonable amount, for punitive damages,

for reasonable attorney’s fees, for and non-taxable expenses, for costs, and Plaintiff

prays for such other relief as may be just under the circumstances and consistent with

the purpose of 42 U.S.C. § 1983.

                                  COUNT IV
                         POLICY AND CUSTOM LIABILITY

       76.   Plaintiff re-alleges all of the preceding paragraphs as if set forth fully

herein.

       77.   Defendant Genesee County is and was aware of Plaintiff's ownership

interests.

       78.   Defendant Genesee County's actions and inaction demonstrate its policy of

failing to recognize constitutionally protected property ownership rights that are clearly

outlined in the federal system and in the Federal Sixth Circuit Court of Appeals.

       79.   Defendant Genesee County's policy and custom violates both the 4th

Amendment and 14th Amendment of the U.S. Constitution.

       80.   As a direct and proximate cause of Defendant Genesee County's policy and

custom, Plaintiff's constitutional rights have been and continue to be violated and have
                                             13
  Case 2:20-cv-13014-GAD-DRG ECF No. 1, PageID.14 Filed 11/10/20 Page 14 of 15


caused Plaintiff to be damaged.

                                  Compensatory Damages

      81.   Under 42 U.S.C. § 1983 Plaintiff is entitled to an award of

compensatory damages.
                                    Punitive Damages

      82.    Defendant Genesee County’s actions were reckless; showed and continue to

show callous indifference toward the rights of Plaintiff; and were taken in the face of a

perceived risk that the actions would violate federal law.

      83.   Plaintiff is entitled to an award of punitive damages against Defendant

Genesee County, in order to punish them and to deter others.

                                      Attorney’s Fees

      84.   Under 42 U.S.C. § 1988 if Plaintiff is the prevailing party in this litigation,

then he will be entitled to receive an award of reasonable attorney’s fees, non-taxable

expenses and costs.

      WHEREFORE, Plaintiff requests the injunctive and declaratory relief describe

herein, compensatory damages in a fair and reasonable amount, for punitive damages,

for reasonable attorney’s fees, for and non-taxable expenses, for costs, and Plaintiff

prays for such other relief as may be just under the circumstances and consistent with

the purpose of 42 U.S.C. § 1983.

                                       COUNT V
                                      CONVERSION

      85.    Plaintiff repeats his prior allegations.

                                              14
   Case 2:20-cv-13014-GAD-DRG ECF No. 1, PageID.15 Filed 11/10/20 Page 15 of 15


       86.    "Conversion is any distinct act of dominion wrongfully exerted over

another's personal property in denial of or inconsistent with his rights therein." Thoma v.

Tracy Motor Sales, Inc., 360 Mich. 434, 438, 104 N.W.2d 360 (1960)(quoting Nelson &

Witt v. Texas Co., 256 Mich 65, 70 (1931)).

       87.    Defendants’ continued seizure of Plaintiff’s dogs beginning on July 8, 2020,

including the deliberate killing of Plaintiff’s dog Bud at the Animal Control shelter

sometime after, is a distinct act of dominion wrongfully exerted over his dogs in denial

of or inconsistent with his rights.

       WHEREFORE, Plaintiff requests relief under applicable law or in equity,

including, without limitation, a judgment and an award of statutory treble damages and

all reasonable costs, interest and attorney fees. M.C.L. § 600.2919a.

                               DEMAND FOR JURY TRIAL

       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands

trial by jury in this action of all issues so triable.

                                   Respectfully submitted,

                                   CELESTE M. DUNN, PLC

                                   By: /s/ Celeste M. Dunn
                                   ______________________________
                                   Celeste M. Dunn (P61819)
                                   Celeste M. Dunn, PLC
                                   P.O. Box 230
                                   Clarkston, MI 48347
                                   (248) 701-3467


November 10, 2020
                                                15
